EXHIBIT 10.14

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is entered into as of
February 13, 2012 (the “Effective Date”), by and between CEREPLAST, INC., a
Nevada corporation (the “Company”), and Michael Okada (“Indemnitee”).

RECITALS

A. Indemnitee is either a member of the board of directors of the Company (the
“Board of Directors”) or an officer of the Company, or both, and in such
capacity or capacities, or otherwise as an Agent (as hereinafter defined) of the
Company, is performing a valuable service for the Company.

B. Indemnitee is willing to serve, continue to serve and to take on additional
service for or on behalf of the Company on the condition that he or she be
indemnified as herein provided.

C. It is intended that Indemnitee shall be paid promptly by the Company all
amounts necessary to effectuate in full the indemnity provided herein.

NOW, THEREFORE, in consideration of the premises and the covenants in this
Agreement, and of Indemnitee continuing to serve the Company as an Agent and
intending to be legally bound hereby, the parties hereto agree as follows:

1. Services by Indemnitee. Indemnitee agrees to serve as an Agent of the
Company. Indemnitee may from time to time also perform other services at the
request or for the convenience of, or otherwise benefiting, the Company.
Indemnitee may at any time and for any reason resign or be removed from such
position (subject to any other contractual obligation or other obligation
imposed by operation of law), in which event the Company shall have no
obligation under this Agreement to continue Indemnitee in any such position.

2. Indemnification. Subject to the limitations set forth herein and in Section 7
hereof, the Company hereby agrees to indemnify Indemnitee as follows:

The Company shall, with respect to any Proceeding (as hereinafter defined)
associated with Indemnitee’s being an Agent of the Company, indemnify Indemnitee
to the fullest extent permitted by applicable law and the Certificate of
Incorporation of the Company in effect on the date hereof or as such law or
Certificate of Incorporation may from time to time be amended (but, in the case
of any such amendment, only to the extent such amendment permits the Company to
provide broader indemnification rights than the law or Certificate of
Incorporation permitted the Company to provide before such amendment). The right
to indemnification conferred herein and in the Certificate of Incorporation
shall be presumed to have been relied upon by Indemnitee in serving or
continuing to serve the Company as an Agent and shall be enforceable as a
contract right. Without in any way diminishing the scope of the indemnification
provided by this Section 2, the Company will indemnify Indemnitee to the full
extent permitted by law if and wherever Indemnitee is or was a party or is
threatened to be made a party to any Proceeding, including any Proceeding
brought by or in the right of the Company, by reason of the fact that Indemnitee
is or was an Agent or by reason of anything done or not done by Indemnitee in
such capacity, against Expenses (as hereinafter defined) and Liabilities (as
hereinafter defined) actually and reasonably incurred by Indemnitee or on his or
her behalf in connection with the investigation, defense, settlement or appeal
of such Proceeding. In addition to, and not as a limitation of, the foregoing,
the rights of indemnification of Indemnitee provided under this Agreement shall
include those rights set forth in Sections 3 and 9 below. Notwithstanding the
foregoing, the Company shall be required to indemnify Indemnitee in connection
with a Proceeding commenced by Indemnitee (other than a Proceeding commenced by
Indemnitee to enforce Indemnitee’s rights under this Agreement) only if the
commencement of such Proceeding was authorized by the Board of Directors.



--------------------------------------------------------------------------------

3. Advancement of Expenses. All reasonable Expenses incurred by or on behalf of
Indemnitee (including costs of enforcement of this Agreement) shall be advanced
from time to time by the Company to Indemnitee within thirty (30) days after the
receipt by the Company of a written request for an advance of Expenses, whether
prior to or after final disposition of a Proceeding (except to the extent that
there has been a Final Adverse Determination (as hereinafter defined) that
Indemnitee is not entitled to be indemnified for such Expenses), including,
without limitation, any Proceeding brought by or in the right of the Company.
The written request for an advancement of any and all Expenses under this
paragraph shall contain reasonable detail of the Expenses incurred by
Indemnitee. In the event that such written request shall be accompanied by an
affidavit of counsel to Indemnitee to the effect that such counsel has reviewed
such Expenses and that such Expenses are reasonable in such counsel’s view, then
such expenses shall be deemed reasonable in the absence of clear and convincing
evidence to the contrary. By execution of this Agreement, Indemnitee shall be
deemed to have made whatever undertaking as may be required by law at the time
of any advancement of Expenses with respect to repayment to the Company of such
Expenses. In the event that the Company shall breach its obligation to advance
Expenses under this Section 3, the parties hereto agree that Indemnitee’s
remedies available at law would not be adequate and that Indemnitee would be
entitled to specific performance.

4. Surety Bond.

(a) In order to secure the obligations of the Company to indemnify and advance
Expenses to Indemnitee pursuant to this Agreement, the Company shall obtain at
the time of any Change in Control (as hereinafter defined) a surety bond (the
“Bond” ). The Bond shall be in an appropriate amount not less than one million
dollars ($1,000,000), shall be issued by a commercial insurance company or other
financial institution headquartered in the United States having assets in excess
of $10 billion and capital according to its most recent published reports equal
to or greater than the then applicable minimum capital standards promulgated by
such entity’s primary federal regulator and shall contain terms and conditions
reasonably acceptable to Indemnitee. The Bond shall provide that Indemnitee may
from time to time file a claim for payment under the Bond, upon written
certification by Indemnitee to the issuer of the Bond that (i) Indemnitee has
made written request upon the Company for an amount not less than the amount
Indemnitee is drawing under the Bond and that the Company has failed or refused
to provide Indemnitee with such amount in full within thirty (30) days after
receipt of the request, and (ii) Indemnitee believes that he or she is entitled
under the terms of this Agreement to the amount that Indemnitee is drawing upon
under the Bond. The issuance of the Bond shall not in any way diminish the
Company’s obligation to indemnify Indemnitee against Expenses and Liabilities to
the full extent required by this Agreement.

(b) Once the Company has obtained the Bond, the Company shall maintain and renew
the Bond or a substitute Bond meeting the criteria of Section 4(a) during the
term of this Agreement so that the Bond shall have an initial term of five
(5) years, be renewed for successive five-year terms, and always have at least
one (1) year of its term remaining.

5. Presumptions and Effect of Certain Proceedings. Upon making a request for
indemnification, Indemnitee shall be presumed to be entitled to indemnification
under this Agreement and the Company shall have the burden of proof to overcome
that presumption in reaching any contrary determination. The termination of any
Proceeding by judgment, order, settlement, arbitration award or conviction, or
upon a plea of nolo contendere or its equivalent shall not affect this
presumption or, except as determined by a judgment or other final adjudication
adverse to Indemnitee, establish a presumption with regard to any factual matter
relevant to determining Indemnitee’s rights to indemnification hereunder. If the
person or persons so empowered to make a determination pursuant to Section 6
hereof shall have failed to make the requested determination within ninety
(90) days after any judgment, order, settlement, dismissal, arbitration award,
conviction, acceptance of a plea of nolo contendere or its equivalent, or other
disposition or partial disposition of any Proceeding or any other event that
could enable the Company to determine Indemnitee’s entitlement to
indemnification, the requisite determination that Indemnitee is entitled to
indemnification shall be deemed to have been made.

6. Procedure for Determination of Entitlement to Indemnification.

(a) Whenever Indemnitee believes that Indemnitee is entitled to indemnification
pursuant to this Agreement, Indemnitee shall submit a written request for
indemnification to the Company. Any request for indemnification shall include
sufficient documentation or information reasonably available to Indemnitee for
the determination of entitlement to indemnification. In any event, Indemnitee
shall submit Indemnitee’s claim for indemnification within a reasonable time,
not to exceed five (5) years after any judgment, order, settlement, dismissal,
arbitration award, conviction, acceptance of a plea of nolo contendere or its
equivalent, or final determination, whichever is the later date for which
Indemnitee requests indemnification. The Secretary or other appropriate officer
shall, promptly upon receipt of Indemnitee’s request for indemnification, advise
the Board of Directors in writing that Indemnitee has made such request.
Determination of Indemnitee’s entitlement to indemnification shall be made not
later than ninety (90) days after the Company’s receipt of Indemnitee’s written
request for such indemnification, provided that any request for indemnification
for Liabilities, other than amounts paid in settlement, shall have been made
after a determination thereof in a Proceeding.

 

2



--------------------------------------------------------------------------------

(b) The Company shall be entitled to select the forum in which Indemnitee’s
entitlement to indemnification will be heard; provided, however, that if there
is a Change in Control of the Company, Independent Legal Counsel (as hereinafter
defined) shall determine whether Indemnitee is entitled to indemnification. The
forum shall be any one of the following:

(i) a majority vote of Disinterested Directors (as hereinafter defined), even
though less than a quorum;

(ii) Independent Legal Counsel, whose determination shall be made in a written
opinion; or

(iii) a panel of three (3) arbitrators, one selected by the Company, another by
Indemnitee and the third by the first two arbitrators; or if for any reason
three (3) arbitrators are not selected within thirty (30) days after the
appointment of the first arbitrator, then selection of additional arbitrators
shall be made by the American Arbitration Association. If any arbitrator resigns
or is unable to serve in such capacity for any reason, the American Arbitration
Association shall select such arbitrator’s replacement. The arbitration shall be
conducted pursuant to the commercial arbitration rules of the American
Arbitration Association now in effect.

7. Specific Limitations on Indemnification. Notwithstanding anything in this
Agreement to the contrary, the Company shall not be obligated under this
Agreement to make any payment to Indemnitee with respect to any Proceeding:

(a) To the extent that payment is actually made to Indemnitee under any
insurance policy, or is made to Indemnitee by the Company or an affiliate
otherwise than pursuant to this Agreement. Notwithstanding the availability of
such insurance, Indemnitee also may claim indemnification from the Company
pursuant to this Agreement by assigning to the Company any claims under such
insurance to the extent Indemnitee is paid by the Company;

(b) Provided there has been no Change in Control, for Liabilities in connection
with Proceedings settled without the Company’s consent, which consent, however,
shall not be unreasonably withheld;

(c) For an accounting of profits made from the purchase or sale by Indemnitee of
securities of the Company within the meaning of Section 16(b) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), or similar provisions of
any state statutory or common law; or

(d) To the extent it would be otherwise prohibited by law, if so established by
a judgment or other final adjudication adverse to Indemnitee.

8. Fees and Expenses of Independent Legal Counsel or Arbitrators. The Company
agrees to pay the reasonable fees and expenses of Independent Legal Counsel or a
panel of three arbitrators should such Independent Legal Counsel or such
arbitrators be retained to make a determination of Indemnitee’s entitlement to
indemnification pursuant to Section 6(b) of this Agreement, and to fully
indemnify such Independent Legal Counsel or arbitrators against any and all
expenses and losses incurred by any of them arising out of or relating to this
Agreement or their engagement pursuant hereto.

 

3



--------------------------------------------------------------------------------

9. Remedies of Indemnitee.

(a) In the event that (i) a determination pursuant to Section 6 hereof is made
that Indemnitee is not entitled to indemnification, (ii) advances of Expenses
are not made pursuant to this Agreement, (iii) payment has not been timely made
following a determination of entitlement to indemnification pursuant to this
Agreement or (iv) Indemnitee otherwise seeks enforcement of this Agreement,
Indemnitee shall be entitled to a final adjudication in the courts of the State
of Nevada of the remedy sought. Alternatively, unless (x) the determination was
made by a panel of arbitrators pursuant to Section 6(b)(iv) hereof, or (y) court
approval is required by law for the indemnification sought by Indemnitee,
Indemnitee at Indemnitee’s option may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the commercial arbitration rules of
the American Arbitration Association now in effect, which award is to be made
within ninety (90) days following the filing of the demand for arbitration. The
Company shall not oppose Indemnitee’s right to seek any such adjudication or
arbitration award. In any such proceeding or arbitration, Indemnitee shall be
presumed to be entitled to indemnification and advancement of Expenses under
this Agreement and the Company shall have the burden of proof to overcome that
presumption.

(b) In the event that a determination that Indemnitee is not entitled to
indemnification, in whole or in part, has been made pursuant to Section 6
hereof, the decision in the judicial proceeding or arbitration provided in
paragraph (a) of this Section 9 shall be made de novo and Indemnitee shall not
be prejudiced by reason of a determination that Indemnitee is not entitled to
indemnification.

(c) If a determination that Indemnitee is entitled to indemnification has been
made pursuant to Section 6 hereof, or is deemed to have been made pursuant to
Section 5 hereof or otherwise pursuant to the terms of this Agreement, the
Company shall be bound by such determination in the absence of a
misrepresentation or omission of a material fact by Indemnitee in connection
with such determination.

(d) The Company shall be precluded from asserting that the procedures and
presumptions of this Agreement are not valid, binding and enforceable. The
Company shall stipulate in any such court or before any such arbitrator that the
Company is bound by all of the provisions of this Agreement and is precluded
from making any assertion to the contrary.

(e) Expenses reasonably incurred by Indemnitee in connection with Indemnitee’s
request for indemnification under, seeking enforcement of or to recover damages
for breach of this Agreement shall be borne by the Company when and as incurred
by Indemnitee irrespective of any Final Adverse Determination that Indemnitee is
not entitled to indemnification.

10. Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement and/or for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (a) the relative
benefits received by the Company and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding; and/or (b) the relative
fault of the Company (and its directors, officers, employees and agents) and
Indemnitee in connection with such event(s) and/or transaction(s).

11. Maintenance of Insurance. Upon the Company’s purchase of directors’ and
officers’ liability insurance policies covering its directors and officers,
then, subject only to the provisions within this Section 11, the Company agrees
that so long as Indemnitee shall have consented to serve or shall continue to
serve as a director or officer of the Company, or both, or as an Agent of the
Company, and thereafter so long as Indemnitee shall be subject to any possible
Proceeding (such periods being hereinafter sometimes referred to as the
“Indemnification Period”), the Company will use all reasonable efforts to
maintain in effect for the benefit of Indemnitee one or more valid, binding and
enforceable policies of directors’ and officers’ liability insurance from
established and reputable insurers, providing, in all respects, coverage both in
scope and amount which is no less favorable than that provided by such
preexisting policies. Notwithstanding the foregoing, the Company shall not be
required to maintain said policies of directors’ and officers’ liability
insurance during any time period if during such period such insurance is not
reasonably available or if it is determined in good faith by the then directors
of the Company either that:

(a) The premium cost of maintaining such insurance is substantially
disproportionate to the amount of coverage provided thereunder; or

(b) The protection provided by such insurance is so limited by exclusions,
deductions or otherwise that there is insufficient benefit to warrant the cost
of maintaining such insurance.

 

4



--------------------------------------------------------------------------------

Anything in this Agreement to the contrary notwithstanding, to the extent that
and for so long as the Company shall choose to continue to maintain any policies
of directors’ and officers’ liability insurance during the Indemnification
Period, the Company shall maintain similar and equivalent insurance for the
benefit of Indemnitee during the Indemnification Period (unless such insurance
shall be less favorable to Indemnitee than the Company’s existing policies).

12. Modification, Waiver, Termination and Cancellation. No supplement,
modification, termination, cancellation or amendment of this Agreement shall be
binding unless executed in writing by both of the parties hereto. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver.

13. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

14. Notice by Indemnitee and Defense of Claim. Indemnitee shall promptly notify
the Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any matter,
whether civil, criminal, administrative or investigative, but the omission so to
notify the Company will not relieve it from any liability that it may have to
Indemnitee if such omission does not prejudice the Company’s rights. If such
omission does prejudice the Company’s rights, the Company will be relieved from
liability only to the extent of such prejudice. Notwithstanding the foregoing,
such omission will not relieve the Company from any liability that it may have
to Indemnitee otherwise than under this Agreement. With respect to any
Proceeding as to which Indemnitee notifies the Company of the commencement
thereof:

(a) The Company will be entitled to participate therein at its own expense; and

(b) The Company jointly with any other indemnifying party similarly notified
will be entitled to assume the defense thereof, with counsel reasonably
satisfactory to Indemnitee; provided, however, that the Company shall not be
entitled to assume the defense of any Proceeding if there has been a Change in
Control or if Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company and Indemnitee with respect to such
Proceeding. After notice from the Company to Indemnitee of its election to
assume the defense thereof, the Company will not be liable to Indemnitee under
this Agreement for any Expenses subsequently incurred by Indemnitee in
connection with the defense thereof, other than reasonable costs of
investigation or as otherwise provided below. Indemnitee shall have the right to
employ Indemnitee’s own counsel in such Proceeding, but the fees and expenses of
such counsel incurred after notice from the Company of its assumption of the
defense thereof shall be at the expense of Indemnitee unless:

(i) the employment of counsel by Indemnitee has been authorized by the Company;

(ii) Indemnitee shall have reasonably concluded that counsel engaged by the
Company may not adequately represent Indemnitee due to, among other things,
actual or potential differing interests; or

(iii) the Company shall not in fact have employed counsel to assume the defense
in such Proceeding or shall not in fact have assumed such defense and be acting
in connection therewith with reasonable diligence; in each of which cases the
fees and expenses of such counsel shall be at the expense of the Company.

(c) The Company shall not settle any Proceeding in any manner that would impose
any penalty or limitation on Indemnitee without Indemnitee’s written consent;
provided, however, that Indemnitee will not unreasonably withhold his or her
consent to any proposed settlement.

15. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if (a) delivered
by hand and receipted for by the party to whom said notice or other
communication shall have been directed, (b) delivered by facsimile with
telephone confirmation of receipt or (c) mailed by certified or registered mail
with postage prepaid, on the third business day after the date on which it is so
mailed:

 

  (i) If to Indemnitee, to the address or facsimile number set forth on the
signature page hereto.

 

5



--------------------------------------------------------------------------------

  (ii) If to the Company, to:

CEREPLAST, INC.

300 N. Continental Blvd, Suite #100

El Segundo, California 90245

Attn: Corporate Secretary

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

16. Nonexclusivity. The rights of Indemnitee hereunder shall not be deemed
exclusive of any other rights to which Indemnitee may be entitled under
applicable law, the Company’s Certificate of Incorporation or bylaws, or any
agreements, vote of stockholders, resolution of the Board of Directors or
otherwise, and to the extent that during the Indemnification Period the rights
of the then existing directors and officers are more favorable to such directors
or officers than the rights currently provided to Indemnitee thereunder or under
this Agreement, Indemnitee shall be entitled to the full benefits of such more
favorable rights.

17. Certain Definitions.

(a) “Agent” shall mean any person who is or was, or who has consented to serve
as, a director, officer, employee, agent, fiduciary, joint venturer, partner,
manager or other official of the Company or a subsidiary or an affiliate of the
Company, or any other entity (including without limitation, an employee benefit
plan) either at the request of, for the convenience of, or otherwise to benefit
the Company or a subsidiary of the Company.

(b) “Change in Control” shall mean the occurrence of any of the following:

(i) Both (A) any “person” (as defined below) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing at least twenty percent
(20%) of the total voting power represented by the Company’s then outstanding
voting securities and (B) the beneficial ownership by such person of securities
representing such percentage has not been approved by a majority of the
“continuing directors” (as defined below);

(ii) Any “person” is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing at least fifty percent (50%) of the total voting power represented
by the Company’s then outstanding voting securities;

(iii) A change in the composition of the Board of Directors occurs, as a result
of which fewer than two-thirds of the incumbent directors are directors who
either (A) had been directors of the Company on the “look-back date” (as defined
below) (the “Original Directors”) or (B) were elected, or nominated for
election, to the Board of Directors with the affirmative votes of at least a
majority in the aggregate of the Original Directors who were still in office at
the time of the election or nomination and directors whose election or
nomination was previously so approved (the “continuing directors”);

(iv) The stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, if such merger or consolidation would result
in the voting securities of the Company outstanding immediately prior thereto
representing (either by remaining outstanding or by being converted into voting
securities of the surviving entity) fifty percent (50%) or less of the total
voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or

(v) The stockholders of the Company approve (A) a plan of complete liquidation
of the Company or (B) an agreement for the sale or disposition by the Company of
all or substantially all of the Company’s assets.

 

6



--------------------------------------------------------------------------------

For purposes of Subsection (i) above, the term “person” shall have the same
meaning as when used in Sections 13(d) and 14(d) of the Exchange Act, but shall
exclude (x) a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or of a parent or subsidiary of the Company or (y) a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of the common stock of the
Company.

For purposes of Subsection (iii) above, the term “look-back date” shall mean the
later of (x) the Effective Date and (y) the date twenty-four (24) months prior
to the date of the event that may constitute a “Change in Control.”

Any other provision of this Section 17(b) notwithstanding, the term “Change in
Control” shall not include a transaction, if undertaken at the election of the
Company, the result of which is to sell all or substantially all of the assets
of the Company to another corporation (the “surviving corporation”); provided
that the surviving corporation is owned directly or indirectly by the
stockholders of the Company immediately following such transaction in
substantially the same proportions as their ownership of the Company’s common
stock immediately preceding such transaction; and provided, further, that the
surviving corporation expressly assumes this Agreement.

(c) “Disinterested Director” shall mean a director of the Company who is not or
was not a party to or otherwise involved in the Proceeding in respect of which
indemnification is being sought by Indemnitee.

(d) “Expenses” shall include all direct and indirect costs (including, without
limitation, attorneys’ fees, retainers, court costs, transcripts, fees of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees, all other
disbursements or out-of-pocket expenses and reasonable compensation for time
spent by Indemnitee for which Indemnitee is otherwise not compensated by the
Company or any third party) actually and reasonably incurred in connection with
either the investigation, defense, settlement or appeal of a Proceeding or
establishing or enforcing a right to indemnification under this Agreement,
applicable law or otherwise; provided, however, that “Expenses” shall not
include any Liabilities.

(e) “Final Adverse Determination” shall mean that a determination that
Indemnitee is not entitled to indemnification shall have been made pursuant to
Section 6 hereof and either (1) a final adjudication in the courts of the State
of Nevada or decision of an arbitrator pursuant to Section 9(a) hereof shall
have denied Indemnitee’s right to indemnification hereunder, or (2) Indemnitee
shall have failed to file a complaint in a Nevada court or seek an arbitrator’s
award pursuant to Section 9(a) for a period of one hundred twenty (120) days
after the determination made pursuant to Section 5 hereof.

(f) “Independent Legal Counsel” shall mean a law firm or a member of a firm
selected by the Company and approved by Indemnitee (which approval shall not be
unreasonably withheld) or, if there has been a Change in Control, selected by
Indemnitee and approved by the Company (which approval shall not be unreasonably
withheld), that neither is presently nor in the past five (5) years has been
retained to represent: (i) the Company or any of its subsidiaries or affiliates,
or Indemnitee or any corporation of which Indemnitee was or is a director,
officer, employee or agent, or any subsidiary or affiliate of such a
corporation, in any material matter, or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder. Notwithstanding the
foregoing, the term “Independent Legal Counsel” shall not include any person
who, under the applicable standards of professional conduct then prevailing,
would have a conflict of interest in representing either the Company or
Indemnitee in an action to determine Indemnitee’s right to indemnification under
this Agreement.

(g) “Liabilities” shall mean liabilities of any type whatsoever including, but
not limited to, any judgments, fines, ERISA excise taxes and penalties,
penalties and amounts paid in settlement (including all interest assessments and
other charges paid or payable in connection with or in respect of such
judgments, fines, penalties or amounts paid in settlement) of any Proceeding.

(h) “Proceeding” shall mean any threatened, pending or completed action, claim,
suit, arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing or any other proceeding whether civil, criminal,
administrative or investigative, that is associated with Indemnitee’s being an
Agent of the Company.

 

7



--------------------------------------------------------------------------------

18. Binding Effect; Duration and Scope of Agreement. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors and assigns (including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), spouses, heirs and
personal and legal representatives. This Agreement shall continue in effect
during the Indemnification Period, regardless of whether Indemnitee continues to
serve as an Agent.

19. Severability. If any provision or provisions of this Agreement (or any
portion thereof) shall be held to be invalid, illegal or unenforceable for any
reason whatsoever:

(a) the validity, legality and enforceability of the remaining provisions of
this Agreement shall not in any way be affected or impaired thereby; and

(b) to the fullest extent legally possible, the provisions of this Agreement
shall be construed so as to give effect to the intent of any provision held
invalid, illegal or unenforceable.

20. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Nevada, as applied to
contracts between Nevada residents entered into and to be performed entirely
within the State of Nevada, without regard to conflict of laws rules.

21. Consent to Jurisdiction. The Company and Indemnitee each irrevocably consent
to the jurisdiction of the courts of the State of Nevada for all purposes in
connection with any action or proceeding that arises out of or relates to this
Agreement and agree that any action instituted under this Agreement shall be
brought only in the state courts of the State of Nevada.

22. Entire Agreement. This Agreement represents the entire agreement between the
parties hereto, and there are no other agreements, contracts or understandings
between the parties hereto with respect to the subject matter of this Agreement,
except as specifically referred to herein or as provided in Section 16 hereof.

23. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement.

[SIGNATURES APPEAR ON NEXT PAGE]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer and Indemnitee has executed this Agreement as of the
date first above written.

 

CEREPLAST, INC., a Nevada corporation By:    /s/ Frederic
Scheer                                                      Print
Name:    Frederic Scheer Title:               Chairman and Chief Executive
Officer    

INDEMNITEE

 

 

By:    /s/ Michael Okada                                        
                

Print Name:    Michael Okada

Address:

     

Telephone:

Facsimile:

E-mail:

 

9